                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

EMMANUEL CHAPLAIN,

                         Petitioner,                                        8:19CV388

         vs.
                                                                MEMORANDUM AND ORDER
UNITED STATES OF AMERICA,

                         Respondent.


         This matter is before the court on its own motion. The clerk of the court has mailed two requests
to the United States Penitentiary in Coleman, Florida, requesting Petitioner’s prison trust account
statement. (Filings no. 7 and 9.) No response has been received. The Bureau of Prisons’ Inmate Finder
reflects that Petitioner is currently housed at the United States Penitentiary in Victorville, California.

       Petitioner has an obligation to keep the court informed of his current address at all times. See
NEGenR 1.3(e) and (g) (requiring pro se parties to adhere to local rules and inform the court of address
changes within 30 days). This case cannot be prosecuted in this court if Petitioner=s whereabouts remain
unknown.

        IT IS THEREFORE ORDERED that:

         1.     Petitioner must update his address with this court within 30 days. Failure to do so will
result in dismissal of this action without further notice to Petitioner.

       2.       The clerk of the court shall mail a copy of this order to the Petitioner at USP-
Victorville, 13777 Air Expressway Blvd., Victorville, CA 92394.

        3.      The clerk of the court is directed to set a pro se case management deadline in this case
using the following text: February 7, 2020: check for address.

        Dated this 8th day of January, 2020.

                                                         BY THE COURT:


                                                         Richard G. Kopf
                                                         Senior United States District Judge
